                                                                                  USDCSDNY                       ,
                                                                                  DOCUMENT
                                                                                  ELECTRONICALLY FILED
                                                                                  DOC#:
                                                                                  DATEF~IL~E~D~:-2.~--z~q~_~2~0-
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------- X
 KEISHA ROBINSON, ET AL.,

                                     Plaintiffs,
                                                                  l:19-cv-02361 (ALC)
                        -against-
                                                                  ORDER
 US DEPT. JUSTICE US DEA, ET AL.,

                                     Defendants.

 ---------------------------------------------------------   X

ANDREW L. CARTER, JR., United States District Judge:

        The Court is in receipt of the Parties' letters dated February 19, 2020 and February 21,

2020, requesting a 60-day stay to allow Plaintiff Keisha Robinson, who is proceeding prose, to

secure new representation for the minor Plaintiffs. See ECF Nos. 57-58. The Parties' request is

hereby GRANTED. Plaintiffs shall submit a Status Report to the Court on or before April 10,

2020.

SO ORDERED.

Dated: February 24, 202~
       New York, New York
                                                                          7     ~IJ-c---
                                                                 ANDREW L. CARTER, JR.
                                                                 United States District Judge




                                                                             ~()P~ MAILED
